75669: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-46988: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75669


Short Caption:KOSOR, JR. VS. OLYMPIA CO.'S, LLCCourt:Supreme Court


Related Case(s):83403


Lower Court Case(s):Clark Co. - Eighth Judicial District - A765257Classification:Civil Appeal - General - Other


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Justice Pickering for Justice ParraguirrePanel Assigned:
					Panel
					


To SP/Judge:05/01/2018 / Nitz, DanaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Kosor, Jr.Joseph R. Meservy
							(Barron & Pruitt, LLP)
						William H. Pruitt
							(Barron & Pruitt, LLP)
						


RespondentGarry V GoettCara D. Brumfield
							(Kemp Jones, LLP)
						J. Randall Jones
							(Kemp Jones, LLP)
						Nathanael R. Rulis
							(Kemp Jones, LLP)
						Madison P. Zornes-Vela
							(Kemp Jones, LLP)
						


RespondentOlympia Companies, LLCCara D. Brumfield
							(Kemp Jones, LLP)
						J. Randall Jones
							(Kemp Jones, LLP)
						Nathanael R. Rulis
							(Kemp Jones, LLP)
						Madison P. Zornes-Vela
							(Kemp Jones, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


04/26/2018Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court.


04/26/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-15973




04/26/2018OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms.


04/26/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-15976




05/01/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Dana Jonathon Nitz.18-16443




05/17/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-18909




05/31/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 16, 2018, at 1:30 pm.18-20794




06/04/2018Filing FeeFiling Fee Paid. $250.00 from Barron & Pruitt.  Check no. 18541.


09/07/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-35031




09/11/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.18-35309




09/19/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/5/18 and 6/11/18.  To Court Reporter: Kristine Santi.18-36640




10/16/2018TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 6/11/18.18-40585




12/07/2018MotionFiled Stipulation to Extend Time for Submitting Opening Brief.18-907523




12/07/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  January 9, 2019.  (SC)18-907528




01/04/2019MotionFiled Appellant Michael Kosor Jr.'s Motion to Extend Time to Submit Opening Brief and Appendix (Second Request). (SC)19-00591




01/14/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  February 8, 2019.  (SC)19-01852




02/11/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief due: 5 days.(SC)19-06237




02/11/2019AppendixFiled Joint Appendix Volume I. (SC)19-06239




02/11/2019AppendixFiled Joint Appendix Volume II. (SC)19-06240




02/11/2019AppendixFiled Joint Appendix Volume III. (SC)19-06241




02/12/2019BriefFiled Appellant's Opening Brief. (SC)19-06668




03/13/2019MotionFiled Stipulation and Order to Extend Time to Submit Answering Brief.  (SC)19-11158




03/13/2019Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  April 15, 2019.  (SC)19-11166




04/11/2019MotionFiled Respondents' Motion to Extend TIme to Submit Answering Brief. (SC)19-15800




04/16/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: April 25, 2019. (SC).19-16533




04/25/2019BriefFiled Respondents Olympia Companies, LLC's and Gary Goett's Answering Brief. (SC)19-18308




05/24/2019MotionFiled Stipulation and Order to Extend Time to Submit Reply Brief. (SC)19-22705




05/24/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: June 27, 2019. (SC)19-22733




06/26/2019MotionFiled Appellant Michael Kosor Jr.'s Motion to Extend Time to Submit Reply Brief (Second Request). (SC)19-27535




07/03/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 29, 2019, to file and serve the reply brief.  (SC)19-28485




07/26/2019MotionFiled Appellant Michael Kosor Jr.'s Motion to Extend Time to Submit Reply Brief (Third Request). (SC)19-31657




08/08/2019MotionFiled Appellant Michael Kosor Jr.'s Motion to Extend Time to Submit Reply Brief (Fourth Request). (SC)19-33479




08/12/2019BriefFiled Appellant's Reply Brief. (SC) (REJECTED PER 08/19/19 ORDER).


08/19/2019Order/ProceduralFiled Order Granting Motions and Rejecting Reply Brief. The clerk shall reject the reply brief filed on August 12, 2019. Appellant's Amended Reply Brief due: 14 days. (SC).19-34752




09/03/2019BriefFiled Appellant's Reply Brief. (SC)19-36810




09/04/2019Case Status UpdateBriefing Completed/To Screening. (SC)


02/25/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on May 14, 2020, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes. (SC).20-07485




04/24/2020Order/ProceduralFiled Order Regarding Oral Argument. This matter was previously scheduled for argument on May 14, 2020, at 10:00 a.m. in Las Vegas.  On March 18, 2020, this court issued an order postponing all oral arguments until further notice in keeping with public health precautions recommended in response to the COVID-19 pandemic.  Our order further noted that this court would examine the options for rescheduling or submitting cases previously scheduled for oral argument as circumstances developed.  Upon further review of this matter, the court has determined that oral argument is not required.  Accordingly, this appeal shall stand submitted for decision on the briefs filed herein.  (SC).20-15617




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before Pickering/Hardesty/Cadish. Author: Pickering, C.J. Majority: Pickering/Hardesty/Cadish. 136 Nev. Adv. Opn. No. 83. fn1 [The Honorable Ron Parraguirre, Justice, voluntarily recused himself and took no part in the consideration of this appeal. The Honorable Kristina Pickering, Chief Justice, sits in his place.] NNP-20 KP/JH/EC. (SC).20-46988




01/25/2021RemittiturIssued Remittitur. (SC)21-02144




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02144





Combined Case View